DETAILED ACTION
Claims 1-10 and 12-19 are currently pending. 
Claim 11 has been cancelled. 
Claim 19 is newly added. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on04/20/2020.  It is noted, however, that applicant has not filed a certified copy of the Chinese application (CN2020010311001.3)  as required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The image acquisition unit as described in [0031-32] and implemented on the hardware disclosed in [0039]
The quality detection unit as described in [0036-0041] and implemented on the hardware disclosed in [0039]
The quality feedback unit as described in [0042] and implemented on the hardware disclosed in [0039]
in claims 1 and 2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Response to Arguments
I. Non Statutory Double Patenting. 
Examiner withdraws the previous provisional rejection of the claims under obviousness type double patenting. Co-pending Application 16/891,103 does not claim determining the projection direction of the X-ray projection relative to the patient as claimed in the current amendment, therefore a double patenting rejection is no longer appropriate. 


II. 35 U.S.C. 101 
	a. Abstract Idea
		Examiner agrees the current amendment overcomes the previous rejection under 35 U.S.C. 101 abstract idea analysis and the previous rejection is withdrawn.
	b. Signals Per Se
		Examiner agrees the current amendment to claim 18 overcomes the previous rejection of non-statutory subject matter, therefore the rejection is withdrawn. 

III. Prior Art 
	Examiner agrees that Claus (US 2008/0242968) fails to teach the entirety of claim 1, as amended. Specifically, Claus fails to teach “to determine the type of projection mode used to capture the imaged patient anatomy including a projection direction of the X-ray projection relative to the patient anatomy” and “ a quality detection unit  configured to detect an image defect in the X-ray image of the patient anatomy with regard to the body part that is captured therein and with regard to the X-ray projection relative to the patient.” Claus teaches the determination of a projection direction for a second subsequent image (See [0017-19]). However, the initial analysis of the first image does not include obtaining the projection direction of the X-ray [0015], nor is the defect analysis [0021] of Claus dependent upon the projection direction as claimed. Wang (US 2010/0086189) and Lee (US 2015/0342550) fail to remedy the deficiencies of Claus, therefore the rejections are withdrawn and the claims allowed herein. 



Allowable Subject Matter
	Claims 1-10 and 12-19 are currently pending. 

	Regarding claim 1, neither the closest known prior art,  nor any reasonable combination thereof, teaches: 
an image acquisition unit configured to acquire a digital X-ray image of a patient anatomy under control of a technician, to determine which body is captured in the type of projection mode used to capture the imaged patient anatomy including a projection direction of the X-ray projection relative to the patient anatomy; and 
a quality detection unit configured to detect an image defect in the X-ray image of the patient anatomy with regard to the body part that is captured therein and with regard to the direction of the X-ray projection relative to the patient anatomy. 
	Claims 2-10 and 19 depend from claim 1 and are therefore also allowed. 
	Claim 18 incorporates claim 1 by reference and is therefore allowed for the reasons discussed above. 

	Regarding claim 12, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
	determining what body is captured in the X-ray image and the direction of the X-ray projection, relative to the body, used to capture the X-ray image; and 
	detecting an image defect of the X-ray image using a first parameter in response to determining that the X-ray image captured a first body part and that the direction of the X-ray projection used to capture the X-ray image included a first projection direction, or detecting an image defect using a second detection parameter in response to determining that the X-ray image captured a second body part different from the first body part and that the direction of the X-ray projection used to capture the X-ray image included a second projection different from the first projection direction.
	Claims 13-17 depend from claim 12 and are therefore also allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/            Examiner, Art Unit 2666